DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 13-14 are objected to because of the following informalities requiring appropriate correction:
In line 1 (of claims 13 and 14), “the motion assistance” should be “the motion assistance apparatus”.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over AN (US 2014/0353313).
With respect to claim 1, AN discloses a locking device (the slide button operatively disposed on the second cover to fix the second cover to the first cover as described in the abstract is interpreted as being a “locking” device since it holds the first/second cover together) comprising:
a first frame (second cover part 43; figure 6B) having an insert hole therein (long hole 42; figure 6B);
a second frame (first cover part 31; figure 6B) having an insert recess therein (accommodation part 33), the second frame including a second magnetic body (second magnet M2 – figure 6B) wherein the first frame is secured to the second frame (as shown in figure 6B where the first/second cover parts are connected) with  the insert recess corresponding to the insert hole, if the first frame is connected to the second frame (as shown in figure 6B the opening 42 is aligned with the accommodation part 33 when the first/second cover parts are connected and an insertion space is provided where button 50 is accommodated as shown in fig 6B); and
an insert member (button 50) including a slider (slide button 50 slides within hole 42 and accommodation part 33 – para [0069]) and a third magnetic body (first magnet M1), the slider configured to slide, relative to the first frame in the insert hole (button slides within hole 42 and within parts 332 and 333 of accommodation part 33 – fig 7B; para [0069]; also, the button 50 is interpreted as being configured to move in the insertion direction and opposite to the insertion direction because button 50 is configured to move in the insertion direction to be inserted into part 33 when parts 43 and 31 are moved towards one another as shown in fig 6B and moves opposite to the insertion direction when it is removed from part 33 when parts 43 and 31 are moved apart from one another as shown in fig 6C), the third magnetic body being on the slider (as shown in figure 6B magnet M1 is on the attachment part 51 of the button).
AN does not, however, disclose a first magnetic body on the first frame or that the second magnetic body on the second frame has a polarity opposite to a polarity of the first magnetic body wherein the second magnetic body is configured to face the first magnetic body. AN does, however, teach use of magnets having different polarities and disposing said magnets so that the same polarity thereof faces each other to generate repulsive forces against the elements or disposing the magnets so that the different polarities face each other to generate attractive forces towards one another (para [0073]). Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have added a first magnetic body to the first frame of AN such that the second magnetic body on the second frame has a polarity opposite to a polarity of the first magnetic body wherein the second magnetic body is configured to face the first magnetic body so that the magnets of opposing polarity on the first and second frames are facing one another to provide attractive forces between the elements as taught by AN to thereby function to attract the first/second frames towards one another and hold them against one another in a fixed or locked configuration.
With respect to claim 2, AN discloses the invention substantially as claimed (see rejection of claim 1) and AN also discloses that when the first frame (43) is connected to the second frame (31) (as shown in figure 6B) and the insert member is inserted into the first frame through the insert hole (slide button 50 is inserted into part 43 through hole 42 as shown in figure 6B) by at least a first length (length of support part 52 plus attachment part 51 as shown in figure 6B).
AN does not, however, explicitly disclose a repulsive force between the second magnetic body and the third magnetic body encourages the insert member to travel towards a bottom of the insert recess. AN does, however, teach use of magnets having different polarities and disposing said magnets so that the same polarity thereof faces each other to generate repulsive forces against the elements or disposing the magnets so that the different polarities face each other to generate attractive forces towards one another (para [0073]). Thus, it would have been obvious to one having ordinary skill in the art, before the filing date of the invention, to have arranged the second and third magnetic bodies to have a repulsive force between them in order to force these elements to be spaced away from one another which thereby would encourage the insert member to move towards a bottom of the insert recess away from the repulsive force from the second magnetic body to thereby lock the insert member within the recess and hold the first and second frames together.
	With respect to claim 3, AN discloses the invention substantially as claimed (see rejection of claim 2) and AN also discloses that the insert member (button 50) is inserted into the first frame in the insertion direction through the insert hole (as shown in figure 6B) by an amount less than or equal to a second length, the second length being less than the first length (as shown in figure 6C the button 50 can be completely removed from the hole 42 and accommodation part 33 and in figure 6B the button is entirely inserted; thus the button is interpreted as being capable of being inserted to varying degrees which would result in a partial insertion at a second length that is less than the first length – first length is where the button is fully inserted as in fig 6B).
	AN does not, however, explicitly disclose that a repulsive force is exerted between the first magnetic body and the third magnetic body.
	AN does, however, teach use of magnets having different polarities and disposing said magnets so that the same polarity thereof faces each other to generate repulsive forces against the elements or disposing the magnets so that the different polarities face each other to generate attractive forces towards one another (para [0073]). Thus, it would have been obvious to one having ordinary skill in the art, before the filing date of the invention, to have arranged the first and third magnetic bodies of AN so that a repulsive force is exerted between the first magnetic body and the third magnetic body in order to maintain a spacing between these elements.
With respect to claim 4, AN discloses the invention substantially as claimed (see rejection of claim 3) and AN also discloses that the insert member (button 50) further includes a protrusion (button part 53) protruding perpendicular to the insertion direction of the slider (as shown in figure 6B the button part 53 extends outwardly from the button structure in the longitudinal direction along parts 31 and 43 which is perpendicular to the direction in which button 50 is inserted through hole 42 into part 33 – i.e. insertion direction is lateral to the longitudinal direction of parts 31/42), and the first frame (43) further includes a stepped portion configured to contact the protrusion when the insert member slides more than a set amount in a direction opposite the insertion direction to block separation of the insert member from the locking device (edge of hole 42 forms a stepped region with the structure of part 31 as shown in figure 6B and the arrangement will physically inhibit movement of the button 50 when the intersection of 52 and 53 interlock with the stepped structure shown in figure 6B).
With respect to claim 8, AN discloses the invention substantially as claimed (see rejection of claim 1) and AN also discloses that the first frame (43) further comprises: a connecting plate configured to guide the first frame to move in a set direction when the first frame connects and separates from the second frame (adhesion part 41 attaches part 43 to sidewall 12 – figures 1-2; para [0048] and thereby guides the movement of part 43 by holding it in a position whereby it is on the top of the box structure as shown in figure 2).

Claims 9, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al (US 5662693) in view of AN (US 2014/0353313).
	With respect to claims 9, 13 and 14, Johnson discloses a motion assistance apparatus (brace device configured to be used on one or both legs to assist with walking (col 3 lines 22-30) comprising a proximal support configured to support a proximal part of a user (hip brace element 200; configured to support the hips which are a proximal region of a user); a distal support configured to support a distal part of the user (molded structural segment for the lower leg 208; segment 208 supports the lower leg which is a distal region of the user); and a locking device (col 3 lines 56-57).  Johnson does not, however, disclose that the locking device comprises a first frame connected to the proximal support, the first frame having an
insert hole therein, the first frame including a first magnetic body, a second frame connected to the distal support, the second frame including a second magnetic body having a polarity opposite to a polarity of the first magnetic body, the second magnetic body configured to face the first magnetic body if the first frame is connected to the second frame, and an insert member including a slider and a third magnetic body, the slider configured to slide relative to the first frame in the insert hole, the third magnetic body being on a first end of the slider; wherein when the insert member is inserted into the first frame in an insertion direction an amount less than or equal to a second length, a repulsive force is exerted between the first magnetic body and the third magnetic body; and wherein the insert member further includes a protrusion protruding perpendicular to the insertion direction of the slider, and the first frame further includes a stepped portion configured to contact the protrusion when the insert member slides more than a set amount in a direction opposite the insertion direction to block separation of the insert member from the locking device when the repulsive force is exerted between the first magnetic body and the third magnetic body.
AN, however, teaches a locking device (the slide button operatively disposed on the second cover to fix the second cover to the first cover as described in the abstract is interpreted as being a “locking” device since it holds the first/second cover together) comprising:
a first frame (second cover part 43; figure 6B) having an insert hole therein (long hole 42; figure 6B);
a second frame (first cover part 31; figure 6B) having an insert recess therein (accommodation part 33), the second frame including a second magnetic body (second magnet M2 – figure 6B) wherein the first frame is secured to the second frame (as shown in figure 6B where the first/second cover parts are connected) with  the insert recess corresponding to the insert hole, if the first frame is connected to the second frame (as shown in figure 6B the opening 42 is aligned with the accommodation part 33 when the first/second cover parts are connected and an insertion space is provided where button 50 is accommodated as shown in fig 6B); and
an insert member (button 50) including a slider (slide button 50 slides within hole 42 and accommodation part 33 – para [0069]) and a third magnetic body (first magnet M1), the slider configured to slide, relative to the first frame in the insert hole (button slides within hole 42 and within parts 332 and 333 of accommodation part 33 – fig 7B; para [0069]; also, the button 50 is interpreted as being configured to move in the insertion direction and opposite to the insertion direction because button 50 is configured to move in the insertion direction to be inserted into part 33 when parts 43 and 31 are moved towards one another as shown in fig 6B and moves opposite to the insertion direction when it is removed from part 33 when parts 43 and 31 are moved apart from one another as shown in fig 6C), the third magnetic body being on the slider (as shown in figure 6B magnet M1 is on the attachment part 51 of the button).
AN also teaches that the insert member (button 50) is inserted into the first frame in the insertion direction through the insert hole (as shown in figure 6B) by an amount less than or equal to a second length, the second length being less than the first length (as shown in figure 6C the button 50 can be completely removed from the hole 42 and accommodation part 33 and in figure 6B the button is entirely inserted; thus the button is interpreted as being capable of being inserted to varying degrees which would result in a partial insertion at a second length that is less than the first length – first length is where the button is fully inserted as in fig 6B).
Additionally, AN teaches that the insert member (button 50) further includes a protrusion (button part 53) protruding perpendicular to the insertion direction of the slider (as shown in figure 6B the button part 53 extends outwardly from the button structure in the longitudinal direction along parts 31 and 43 which is perpendicular to the direction in which button 50 is inserted through hole 42 into part 33 – i.e. insertion direction is lateral to the longitudinal direction of parts 31/42), and the first frame (43) further includes a stepped portion configured to contact the protrusion when the insert member slides more than a set amount in a direction opposite the insertion direction to block separation of the insert member from the locking device (edge of hole 42 forms a stepped region with the structure of part 31 as shown in figure 6B and the arrangement will physically inhibit movement of the button 50 when the intersection of 52 and 53 interlock with the stepped structure shown in figure 6B).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have substituted the locking mechanism on the device of Johnson for the locking device of AN in order to more easily secure the proximal and distal support elements in a locked position.
AN does not, however, disclose a first magnetic body on the first frame or that the second magnetic body on the second frame has a polarity opposite to a polarity of the first magnetic body wherein the second magnetic body is configured to face the first magnetic body. AN does, however, teach use of magnets having different polarities and disposing said magnets so that the same polarity thereof faces each other to generate repulsive forces against the elements or disposing the magnets so that the different polarities face each other to generate attractive forces towards one another (para [0073]). Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have added a first magnetic body to the first frame of AN such that the second magnetic body on the second frame has a polarity opposite to a polarity of the first magnetic body wherein the second magnetic body is configured to face the first magnetic body so that the magnets of opposing polarity on the first and second frames are facing one another to provide attractive forces between the elements as taught by AN to thereby function to attract the first/second frames towards one another and hold them against one another in a fixed or locked configuration.
	AN also does not disclose that a repulsive force is exerted between the first magnetic body and the third magnetic body.
	AN does, however, teach use of magnets having different polarities and disposing said magnets so that the same polarity thereof faces each other to generate repulsive forces against the elements or disposing the magnets so that the different polarities face each other to generate attractive forces towards one another (para [0073]). Thus, it would have been obvious to one having ordinary skill in the art, before the filing date of the invention, to have arranged the first and third magnetic bodies of the device of Johnson in view of AN so that a repulsive force is exerted between the first magnetic body and the third magnetic body in order to maintain a spacing between these elements.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 7-13 of U.S. Patent No. 11285600 (hereinafter the ‘600 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims are a broader recitation of the invention than that of the patented application. In particular, the patented claims include more elements than the claims in the present application and, therefore, are more narrow and specific. Thus, claim 1 of the ‘600 Patent is in effect a “species” of the broader, “generic” invention recited in claim 9 of the present application and claim 7 of the ‘600 Patent is a “species” of the broader “generic” invention recited in claim 1 of the present application. It has been held that a generic invention is anticipated by the species. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Thus, claim 9 of the present application is anticipated by claim 1 of the ‘600 patent and claim 1 of the present application is anticipated by claim 7 of the ‘600 patent. Therefore, claims 1 and 9 are not patentably distinct from claims 1 and 7 of the ‘600 patent.
	All of the limitations of claim 2 can be found in claim 8 of the ‘600 Patent; All of the limitations of claim 3 can be found in claim 9 of the ‘600 Patent; All of the limitations of claim 4 can be found in claim 10 of the ‘600 Patent; All of the limitations of claim 5 can be found in claim 11 of the ‘600 Patent; All of the limitations of claim 6 can be found in claim 7 of the ‘600 Patent; All of the limitations of claim 7 can be found in claim 12 of the ‘600 Patent; All of the limitations of claim 8 can be found in claim 13 of the ‘600 Patent; All of the limitations of claim 10 can be found in claim 1 of the ‘600 Patent; All of the limitations of claim 11 can be found in claim 2 of the ‘600 Patent; All of the limitations of claim 12 can be found in claim 3 of the ‘600 Patent; All of the limitations of claim 13 can be found in claim 4 of the ‘600 Patent; All of the limitations of claim 14 can be found in claim 5 of the ‘600 Patent.

Allowable Subject Matter
Claims 5-7 and 10-12 are free of art but are still subject to the double-patenting rejections provided above. Any changes or amendments to the claims may result in new rejections under 35 USC 102 and/or 35 USC 103 being made in future Actions.
The following is a statement of reasons for the indication of allowable subject matter:  The subject matter of claims 5-7, 10 and 12 could either not be found or was not suggested in the prior art of record. 
With respect to claims 5 and 12, the subject matter not found was an insert member including a connecting member configured to protrude a protruding amount from the slider and an adjuster configured to adjust a length of the protruding amount, in combination with the other elements in the claim.
With respect to claims 6 and 10, the subject matter not found was a second frame further comprising a fourth magnetic body in the insert recess such that the fourth magnetic body faces the third magnetic body, if the insert member is inserted into the insert recess, the fourth magnetic body having a polarity opposite to a polarity of the third magnetic body, in combination with the other elements in the claim.
With respect to claim 7, the subject matter not found was a first frame that further includes a fifth magnetic body, and the second frame further including a sixth magnetic body configured to face the fifth magnetic body, if the first frame is connected to the second frame, the sixth magnetic body having a polarity opposite to a polarity of the fifth magnetic body, in combination with the other elements in the claim.
Claim 11 depends from claim 10 and, thus, contains the same allowable subject matter as claim 10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN CARREIRO whose telephone number is (571)270-7234. The examiner can normally be reached M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAITLIN A CARREIRO/Primary Examiner, Art Unit 3786